DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	2.	No IDS submitted.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2010/0319580 A1) to Webster et al.  (hereinafter Webster) in view of the teachings of (US 2009/0171459 A1) to Linhardt et al. (hereinafter Linhardt) in further view of (US 2011/0263753 A1) to Harkal et al.  (hereinafter Harkal).
	Webster is directed toward coatings made of a modified glycidyl carbamate resins.  Webster discloses at paragraph [0021] that the composition may be formula (II) that reads on Applicants formula (II).   Webster discloses at paragraph [0022] that R2 is either C1-C15 alkyl or a plurality of groups that reads on Applicants R, which reads on Applicants a1) and b1) respectively.  Webster discloses at paragraph [0023] that X is a glycidyl group that reads on Applicants a2, b2) glycidol.  Webster discloses at paragraph [0041] that the composition includes a curing agent.  Webster discloses at paragraph [0042] that the curing agent is an amine.  Webster discloses at paragraph [0049] that the composition may include polysiloxane copolymers and polyethylene oxides.  Webster discloses each and every element, but is silent regarding Applicants specific species of mPEG and PDMS in the coating.      
	Linhardt is directed toward coatings with polyisocyanate and glycidyl carbamates.  Webster and Linhardt are both directed toward coatings with polyisocyanate and glycidyl carbamates and therefore are analogous art.  Linhardt teaches at paragraph [0083] that directed toward coatings with polyisocyanate and glycidyl carbamates.  Linhardt teaches at paragraph [0041] that the coating has better adhesion as a coating with a polyurethane reacted with a polysiloxane.  Linhardt teaches at paragraph [0107] that the species of polysiloxane includes PDMS that reads on Applicants species.  One would be motivate to improve the properties of a coating with equivalent chemistry by adding a PDMS to promote adhesion.
	Harkal is directed toward coating of urethane compounds containing a glycidyl carbamate functional resin.  Webster and Harkal are both directed toward coating of urethane compounds containing a glycidyl carbamate functional resin and therefore are analogous art.  Harkal teaches at paragraph [0025] that the isocyanate may be an isophorone toward coating of urethane compounds containing a glycidyl carbamate functional resin.    Harkal teaches at paragraph [0026] that the isocyanate may be an isophorone formed into a dimer or trimer.   Harkal teaches at paragraph [0025] that the isocyanate may be an isophorone.  Harkal teaches at paragraph [0029] that the isocyanate may be reacted with a polyether such as an mPEG.  Harkal teaches at paragraph [0025] that the isocyanate may be an isophorone.  Harkal teaches at paragraph [0073] that the mPEG may be used in a solventless aqueous formulation that has less volatile and harmful emissions and therefore one would be motivated to use more environmentally friendly coating formulations.  
	It would be obvious to one skilled in the art at the time of filing based on the disclosure of Webster in view of the teachings of Linhardt and Harkal that one would be motivated to use the species of mPEG and PDMS to improve the coating properties that forms a prime facie case of obviousness that reads on claims 1-20.



Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

7.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

8.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

9.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766